Citation Nr: 1801669	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-31 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an apportionment of the Veteran's benefits in favor of the Appellant, his former spouse. 

2.  Entitlement to an apportionment of the Veteran's benefits in favor of J.B., the Veteran and Appellant's biological child.  

3.  Entitlement to an apportionment of the Veteran's benefits in favor of D.P., T.P., and D.P., the Appellant's biological children and the Veteran's former stepchildren.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from June 1975 to June 1978, July 1978 to June 1980, and August 1980 to July 1981.  The Appellant is the Veteran's former spouse.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 apportionment decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  The Veteran and the Appellant were spouses who cohabitated through October 31, 2011, and were divorced on March [REDACTED], 2013.

2.  J.B., born on November [REDACTED], 2007, is the Veteran and the Appellant's biological child.

3.  D.P., T.P., and D.P. are the Appellant's biological children and the Veteran's former stepchildren who were members of the Veteran's household through October 31, 2011.    

4.  In December 2011, the Veteran terminated the Appellant's access to his VA benefits, including those paid for his dependents.

5.  The preponderance of the evidence weighs in favor of the finding that the Veteran did not reasonably discharge his responsibility for the Appellant's support from December 1, 2011, through March [REDACTED], 2013.

6.  The preponderance of the evidence weighs in favor of the finding that the Veteran has not reasonably discharged his responsibility for J.B.'s support since December 1, 2011.

7.  D.P., T.P., and D.P. ceased being the Veteran's "stepchildren" for VA purposes on November 1, 2011. 


CONCLUSIONS OF LAW

1.  The criteria for an apportionment of the Veteran's benefits in favor of the Appellant have been met for the period from December 1, 2011, through March [REDACTED], 2013.  See 38 U.S.C. §§ 101, 5107(a), 5307 (West 2012); 38 C.F.R. §§ 3.57, 3.450, 3.451, 3.452, 3.458, 19.100, 19.101, 19.102 (2017).

2.  The criteria for an apportionment of the Veteran's benefits in favor of J.B. have been met since December 1, 2011.  See 38 U.S.C. §§ 101, 5107(a), 5307 (West 2012); 38 C.F.R. §§ 3.57, 3.450, 3.451, 3.452, 3.458, 19.100, 19.101, 19.102 (2017).

3.  The criteria for an apportionment of the Veteran's benefits in favor of D.P., T.P., and D.P. have not been met.  See 38 U.S.C. §§ 101, 5107(a), 5307 (West 2012); 38 C.F.R. §§ 3.57, 3.450, 3.451, 3.452, 3.458, 19.100, 19.101, 19.102 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant generally contends that the Veteran has not reasonably discharged his responsibility for the support of the Appellant, J.B., D.P., T.P., and D.P. since the Veteran terminated the Appellant's access to his VA benefits, including those paid for his dependents, in December 2011.  See January 2012 statement by the Appellant; December 2012 statement by the Appellant; November 2013 VA Form 9 by the Appellant; November 2013 correspondence by the Appellant.  Based on the evidence discussed below, the Board finds that apportionment of the Veteran's benefits in favor of: (1) the Appellant for the period from December 1, 2011, through March [REDACTED], 2013, is warranted; (2) J.B. since December 1, 2011, is warranted; and (3) D.P., T.P., and D.P. is not warranted.

If a Veteran is not cohabitating with a spouse and/or does not have custody of his or her children, all or any part of the pension, payable on account of the Veteran, may be apportioned.  See 38 U.S.C. § 5307.  A "general" apportionment is allowed when a Veteran is not reasonably discharging his or her responsibility for support to a spouse or children.  See 38 C.F.R. § 3.450.  It is not necessary for an Appellant to establish the existence of hardship in order to obtain a general apportionment.  See Hall v. Brown, 5 Vet. App. 294 (1993).  A "special" apportionment is allowed when an Appellant demonstrates hardship and apportionment would not cause undue hardship to the Veteran.  See 38 C.F.R. § 3.451.  Both types of apportionment are payable to a spouse or dependent.  See 38 U.S.C. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii), 3.451.  For VA purposes, a dependent "child" is defined as the Veteran's legitimate child, an unmarried person who is under the age of 18 years, or a stepchild who acquired that status before the age or 18 years and who is a member of the Veteran's household; "stepchild" may be legitimate or illegitimate of the Veteran's spouse.  See 38 U.S.C. § 101(4)(A)(iii); 38 C.F.R. § 3.57(a), (b).  The "benefit-of-the-doubt" rule is inapplicable in a contested claim for apportionment, as the benefit-of-the-doubt cannot be given to the Appellant and the Veteran concurrently.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).    

Preliminarily, the Veteran and the Appellant were spouses who cohabitated (with J.B., D.P., T.P., and D.P.) through October 31, 2011, and were divorced on March [REDACTED], 2013.  See March 2013 divorce decree; November 2013 Notice of Disagreement by the Veteran.  J.B. is the Veteran and the Appellant's biological child; she was born on November [REDACTED], 2007, and is 10 years old to date.  See March 2013 divorce decree.  D.P., T.P., and D.P. are the Appellant's biological children and the Veteran's former stepchildren who were members of the Veteran's household through October 31, 2011; as of November 1, 2011, D.P., T.P., and D.P. ceased being "children" for VA purposes, as eligible stepchildren must be members of the Veteran's household.  See 38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57(a), (b).  

First, the Board finds that apportionment of the Veteran's benefits in favor of the Appellant for the period from December 1, 2011, through March [REDACTED], 2013, is warranted.  In December 2011, the Veteran terminated the Appellant's access to his VA benefits, including those paid for his dependents; the Appellant contended that, since the December 2011 bank account closure, the Veteran has not provided any support.  See January 2012 statement by the Appellant; December 2012 statement by the Appellant; November 2013 VA Form 9 by the Appellant.  The Appellant's statements have remained consistent throughout the record and are accordingly afforded high probative value. 

In December 2012, VA requested information from the Veteran regarding: (1) his monthly income from all sources; (2) his net worth; (3) his average monthly expenses for himself and any dependents living with him; (4) the amount and frequency of any support or contributions being made to or on behalf of the ex-spouse, biological child, and/or stepchildren; and (5) an explanation of any hardship that the Veteran would incur if apportionment was made.  See December 2012 notification letter.  However, the Veteran never provided the requested information, to his detriment.  To the contrary, the Veteran's November 2013 Notice of Disagreement seemingly corroborated the Appellant's contention that support ceased around the time that cohabitation ceased.  See November 2013 Notice of Disagreement ("until October 31, 2011, I lived with [the Appellant], as her husband, her 3 sons, who were my stepsons[,] and my daughter and provided support to all of them").  As such, the Veteran admitted that support occurred until October 31, 2011, and the Appellant contended that access to dependency funds and/or reasonable support ended in December 2011.  With no evidence to the contrary, without the applicability of the benefit-of-the-doubt doctrine, and when assessing the preponderance of the evidence, the Board finds that support ceased in December 2011.  See Elias, 10 Vet. App. at 263.

Additionally, the Board notes that the Veteran has seemingly relied on the argument that the Appellant has not proven financial hardship or that he is not providing support for the biological child; however, as aforementioned, the Appellant does not need to prove financial hardship for a general apportionment and, as the benefit-of-the-doubt rule is inapplicable in contested claims, it is the responsibility of both parties to present evidence in support of their contentions.  Id; November 2017 brief.  In sum, the preponderance of the evidence weighs in favor of the finding that the Veteran did not reasonably discharge his responsibility for the Appellant's support from December 1, 2011, through March [REDACTED], 2013.  As the March [REDACTED], 2013, divorce severed the spousal/dependency relationship, the Appellant is only eligible for support through that date.   

Second, the Board finds that apportionment of the Veteran's benefits in favor of J.B. since December 1, 2011, is warranted.  As discussed above, the Appellant's support to his dependents ceased upon the December 2011 bank account closure.  As also discussed above, the Veteran has not provided evidence of reasonable support to his dependents, including J.B., since then.  Unlike the Appellant's situation, however, J.B.'s dependency continued past the March 2013 divorce; in fact, J.B.'s dependency will continue as long as she is a "child" for VA purposes, as previously defined.  See 38 U.S.C. § 101(4)(A); 38 C.F.R. § 3.57(a), (b).

Additionally, although the March 2013 divorce decree did not order the Veteran to pay child support due to the Appellant's receipt of Social Security disability benefits for J.B. as a result of the Veteran's disability, the Board finds this state court determination non-binding on VA.  The power to apportion benefits in instances when a Veteran is not residing with his or her spouse, or when a dependent child is not in the custody of a Veteran, is clearly vested in VA.  See 38 U.S.C. § 5307.  It is a well-settled point of constitutional law that, to the extent federal law is inconsistent with state or local law, federal law controls.  See U.S. CONST. art. VI, cl. 2; Ridgway v. Ridgway, 454 U.S. 46, 54-60 (1981).  Here, the power to apportion benefits in certain situations is clearly placed with VA and, to the extent that any state law would impede, obstruct, or be inconsistent with this ability, the inconsistent state law is displaced.  See Ridgway, 454 U.S. at 54-60.  Therefore, while non-binding, the divorce decree is still evidence that must be weighed against the other evidence of record; however, it does not address the pertinent question in this case, namely, whether the Veteran has been reasonably discharging his responsibility to J.B. since December 2011.  In sum, the preponderance of the evidence weighs in favor of the finding that the Veteran has not reasonably discharged his responsibility for J.B.'s support since December 1, 2011.  As the "child"/dependency relationship has not yet been severed, J.B. has been and remains eligible for support since December 1, 2011.

Third, the Board finds that apportionment of the Veteran's benefits in favor of D.P., T.P., and D.P. is not warranted.  D.P., T.P., and D.P. ceased being the Veteran's "stepchildren" for VA purposes on November 1, 2011, when they ceased being members of the Veteran's household.  See 38 U.S.C. § 101(4)(A)(iii); 38 C.F.R. § 3.57(a), (b).  As such, the "stepchild"/dependency relationship only lasted through October 31, 2011, and D.P., T.P., and D.P. have not been eligible for support since November 1, 2011.     

In sum, the Board finds that apportionment of the Veteran's benefits in favor of: (1) the Appellant for the period from December 1, 2011, through March [REDACTED], 2013, is warranted; (2) J.B. since December 1, 2011, is warranted; and (3) D.P., T.P., and D.P. is not warranted.


ORDER

Apportionment of the Veteran's benefits in favor of the Appellant for the period from December 1, 2011, through March [REDACTED], 2013, is granted.

Apportionment of the Veteran's benefits in favor of J.B. since December 1, 2011, is granted.

Apportionment of the Veteran's benefits in favor of D.P., T.P., and D.P. is denied.



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


